Name: Commission Regulation (EEC) No 1121/87 of 23 April 1987 amending Regulations (EEC) No 612/77 and No 1136/79 as regards the release of the security for certain special import arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  trade;  means of agricultural production;  civil law;  foodstuff
 Date Published: nan

 No L 109/ 12 Official Journal of the European Communities 24. 4. 87 COMMISSION REGULATION (EEC) No 1121/87 of 23 April 1987 amending Regulations (EEC) No 612/77 and No 1136/79 as regards the release of the security for certain special import arrangements in the beef and veal sector 1 . In Article 1 the following terms are replaced :  in the German version 'Kaution' by 'Sicherheit'  in the Greek version 'Ã ±Ã Ã Ã ¬Ã »Ã µÃ ¹Ã ±' by 'Ã µÃ ³Ã ³Ã Ã ·Ã Ã ·|',  in the French version 'caution' by 'garantie'  in the Dutch version 'waarborg by 'zekerheid' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 487/87 (2), and in particular Articles 13 (4) and 14 (4) thereof, Whereas the lodging of a security is provided for under the arrangements introduced by Commission Regulation (EEC) No 612/77 (3), as last amended by Regulation (EEC) No 41 1 /84 (4), and Commission Regulation (EEC) No 1 1 36/79 (5), as last amended by Regulation (EEC) No 2036/84 ( «), Whereas experience has shown that, although the security is lodged to ensure payment of any customs import debt, part of it could nevertheless be released on a pro rata basis in certain cases where the time limits laid down under these arrangements have not been observed ; whereas, therefore, the Regulations concerned should be amended using as a guide the rules laid down in Title V of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the applica ­ tion of the system of security for agricultural products Q ; Whereas certain terms used in these Regulations should be corrected to take account of the harmonization of the relevant Community legislation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal ,  in the Spanish version 'fianza by 'garantÃ ­a'  in the Portuguese version 'cauÃ §Ã £o' by 'garantÃ ­a'. 2. The following subparagraph is added to Article 1 (3) : 'However, where the time limit referred to in para ­ graph 1 (d) has not been observed, the amount of the guarantee to be released shall be reduced by  1 5 % and by  2 % of the remaining amount for each day by which it has been exceeded.' The amounts not released shall be forfeit and retained as a levy. 3 . The following subparagraph is added to Article 1 (4) : 'However, if such proof has been established within the abovementioned 180 days but is produced within the 18 months following these 180 days, the amount forfeited, less 1 5 % of the security amount, shall be repaid.' 4. The following Article la is inserted : 'Article la For the purposes of this Regulation the time or day of importation shall be the day of acceptance of the declaration of entry for free circulation .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 612/77 is hereby amended as follows : Article 2 Regulation (EEC) No 1136/79 is hereby amended as follows : 1 . In Article 2 the terminological changes specified in Article 1 ( 1 ) of this Regulation are made . 2. In Article 2 (3), the following subparagraph is inserted after the first subparagraph : (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 48 , 17 . 2. 1987, p . 1 . (3) OJ No L 77, 20 . 3 . 1977, p . 18 . (&lt;) OJ No L 48 , 18 . 2 . 1984, p . 12. I5) OJ No L 141 , 9 . 6 . 1979, p . 10 . ( «) OJ No L 189 , 17 . 7 . 1984, p . 14. n OJ No L 205, 3 . 8 . 1985, p . 5 . 24. 4. 87 No L 109/ 13Official Journal of the European Communities 3. The following Article 2a is inserted : 'Article 2a For the purposes of this Regulation the day or the month of importation shall be the day or the month during which the declaration of entry for free circula ­ tion was accepted.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to securities lodged on or after that date and, at the request of the party concerned, to securities lodged before that date which have not yet been definiti ­ vely released or forfeited. However, (a) if processing took place after the abovementioned three-month time limit, the security shall be released minus  1 5 % and  2 % of the remaining amount for each day by which the time limit has been exceeded ; (b) if processing took place in an establishment other than that specified in paragraph 1 (a), 15 % of the security amount shall be forfeit ; (c) if proof of processing is established within the abovementioned seven-month time limit and is produced within 18 months following these seven months, the amount forfeited, less 15 % of the security amount, shall be repaid .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 April 1987 . For the Commission Frans ANDRIESSEN Vice-President